MOSCOWITZ, District Judge.
This is a motion for the following relief, “Why an order should not be made and entered herein enjoining and restraining the said Judgment-Creditor, Katz-Pfeiffer, Inc., Max Guttman, Esq., its attorney, as well as its agents, representatives and employees and any and all other persons acting for and on its behalf, from taking any steps or proceedings in connection with the confirmation of the report of Honorable Harrison C. Glore, Official Referee, in the matter entitled ‘City Court of the City of New York, County of Kings — In the Matter of Supplementary Proceedings: Katz-Pfeiffer, Inc., Judgment Creditor, against David Bell, Judgment Debtor’ or any other steps or proceedings in connection with the said matter.”
The bankrupt was adjudicated a bankrupt on his voluntary petition filed herein on March 29, 1943. On the same day he obtained the usual restraining order signed by one of the judges of this court which enjoined Katz-Pfeiffer, Inc., the judgment creditor, its attorneys, agents, representatives and employees from taking any further steps to collect, except in bankruptcy, the judgment entered in favor of Katz-Pfeiffer, Inc., against David M. Bell, the bankrupt, in the City Court of the Cify of New York, until the question of the bankrupt’s discharge was determined or until the further order of the court. The order expressly provided: “Ordered that this stay does not apply to an application to punish the bankrupt for a contempt of a state court.”
*994The injunction issued by the court did not and could not restrain an application to punish the bankrupt for a contempt of the State Court. The fact that the contempt occurred prior to the adjudication in bankruptcy and the motion to punish for contempt was made and granted subsequently to the adjudication in bankruptcy has no significance whatsoever. A bankrupt is not relieved of a State Court contenipt by filing a petition in bankruptcy. In re Spagat, D.C., 4 F.Supp. 926.